DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, directed to a removable blood pump cassette with a clean fluid pathway, classified in A61M 60/117
II. Claims 19-20, directed to a removable cassette for an intravascular blood pump with three openings in a first side and compression of the catheter, classified in A61M 60/117
III. Claims 21-33, directed to an external console with a blood pump and a pump head comprising rollers, stepper motors, a plurality of flow control actuators, and backstops in the console, classified in A61M 60/117

Inventions I, II, and III are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are all broadly blood pump cassettes, but they have different inventive features (focus on clean fluid pathway, versus compressible pathways, versus focus on separate controls of each flow path using separate actuators).  Furthermore, the inventions as claimed do not encompass overlapping inventive subject matter and there is nothing of record to show them to be obvious variants.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The inventions are independent or distinct, each from the other because:

During a telephone conversation with Justin Thomas on 4/1/2022 a provisional election was made without traverse to prosecute the invention of group 2, claims 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-18 and 21-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolford (US Patent Application Publication 2013/0267892), hereinafter Woolford. 
Regarding claim 19, Woolford teaches a removable cassette (Woolford, Fig. 8-11; ¶[0096]-[0099]) for use with an external console to facilitate and control fluid flow in an intravascular blood pump (Woolford, the cassette is considered capable of being used with an external console to facilitate and control the flow of fluid through an intravascular blood pump, so this is intended use; ¶[0096]; ¶[0099]; Fig. 1A; ¶[0071]-[0073]), comprising: a cassette housing (Woolford, Fig. 8-11; housing comprising pieces 266, 268, 270,271; ¶[0101]), a catheter fluid pathway (Woolford, Fig. 8; left tube 34; ¶[0096]-[0099]), a sheath fluid pathway (Woolford, Fig. 8; right tube 34; ¶[0096]-[0099]), and waste fluid pathway (Woolford, Fig. 8; tube 28; ¶[0096]-[0099]), the cassette housing having first, second, and third openings formed on a first side thereof to provide physical access to the catheter fluid pathway, the sheath fluid pathway, and the waste fluid pathway, respectively (Woolford, Fig. 8-11; three openings 770; ¶[0150]), to allow for separate physical compression of the catheter, sheath, and waste fluid pathways to control the flow of fluid therethrough (¶[0150]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  20 is rejected under 35 U.S.C. 103 as being unpatentable over Woolford, further in view of Takesawa (US Patent Application Publication 2010/0084326), hereinafter Takesawa.  
Regarding claim 20, Woolford does not teach that the catheter fluid pathway and the sheath fluid pathway are a common pathway from a clean fluid inlet to a bifurcation in the cassette. Woolford teaches bifurcated fluid paths (Woolford, Fig. 2), but not a single path bifurcating into two. Takesawa teaches a single fluid path outside a cassette coming into a cassette and bifurcating into two paths (Takesawa, Fig. 3, R20 divides into R24 and R21). It would have been obvious to one having ordinary skill in the art to have a common catheter fluid pathway and sheath fluid pathway from a clean fluid inlet to a bifurcation in the cassette in order to reduce the number of tubes hanging outside the cassette. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792